United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0261
Issued: May 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 15, 2016 appellant filed a timely appeal from a September 30, 2016 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury on
August 3, 2016 in the performance of duty, as alleged.
FACTUAL HISTORY
On August 9, 2016 appellant, then a 43-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on August 3, 2016 she sustained a left ankle and right wrist
injury. She reported that at approximately 1:30 p.m. she was ascending stairs to deliver mail on
1

5 U.S.C. § 8101 et seq.

a porch. Appellant turned to descend down the stairs when she was startled by a dog, causing
her to lose her balance and fall on the driveway. She stopped work and notified her supervisor
on August 6, 2016.
In an August 6, 2016 work status form, appellant was restricted to limited duty with no
weight bearing on the left ankle.
By letter dated August 22, 2016, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised of the factual and medical evidence
needed and asked to respond within 30 days. OWCP provided a development questionnaire for
completion and requested that she submit a response in order to substantiate the factual basis of
her claim.
In an August 6, 2016 diagnostic report, Dr. David Ludwig, a Board-certified radiologist,
reported that an x-ray of the left ankle was normal with no fracture or dislocation.
In an undated narrative statement, appellant reported that on August 3, 2016 at 1:30 p.m.
she sustained an injury when walking up four steps to deliver mail at a residence. The owners of
the residence had a large dog that barked and hit the security door whenever she delivered mail.
On the date of injury, appellant came to the door to deliver mail and as she was turning around to
leave, she was startled by the dog and lost her balance, causing her to fall down the stairs. The
owner of the residence came out to make sure she was okay. Appellant reported that her ankle
and wrist were very sore, but she thought she would be fine. She returned to work the following
day and notified her supervisor that her ankle was still sore from the fall. Appellant requested
help with her route. Her pain continued to worsen, causing her to seek medical treatment on
August 6, 2016.
In another narrative statement, appellant described her medical treatment for her injury
explaining that she visited urgent care on August 6, 2016 due to her left ankle complaints. On
August 12, 2016 she went to a follow-up appointment with her primary physician Dr. Amita
Sharma, a family medicine practitioner. On August 15, 2016 appellant sought treatment with
Dr. Jonathan Wang, an osteopathic family practitioner.
In an August 30, 2016 narrative statement, appellant described the circumstances of her
injury, explaining that she walked up four steps leading to a mailbox. After delivering the mail,
she turned to pivot on her left foot because she thought the dog in the house might come out,
causing her to fall. Appellant complained of left ankle and right wrist soreness. When the pain
in her ankle worsened, she sought treatment on August 6, 2016.
In an August 16, 2016 form, Dr. Wang, a treating orthopedic surgeon, reported that
appellant sustained an injury on August 3, 2016 and sought treatment at an urgent care facility on
August 6, 2016. He reported that she sustained a sprain of the left ankle and restricted her from
work through September 16, 2016.
In an August 26, 2016 diagnostic report, Dr. Richard Hong, a Board-certified radiologist,
reported that a magnetic resonance imaging scan of the left foot was unremarkable, noting mild
degenerative changes and miniscule plantar calcaneal spur.
2

By decision dated September 30, 2016, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that the August 3, 2016 employment incident occurred as
alleged. It noted that she failed to respond to the specific questions posed in the August 22, 2016
development letter.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA; that the claim was filed within the applicable
time limitation; that an injury was sustained while in the performance of duty as alleged; and that
any disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
When an employee claims that he or she sustained an injury in the performance of duty
she must submit sufficient evidence to establish that she experienced a specific event, incident or
exposure occurring at the time, place, and in the manner alleged. The employee must also
establish that such event, incident, or exposure caused an injury.5 Once an employee establishes
that he or she sustained an injury in the performance of duty, they have the burden of proof to
establish that any subsequent medical condition or disability from work is causally related to the
accepted injury.6
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his or her subsequent course of action. In determining whether a case has
been established, such circumstances as late notification of injury, lack of confirmation of injury,
and failure to obtain medical treatment may, if otherwise unexplained, cast substantial doubt on
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2.

5

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
6

Supra note 4.

3

the employee’s statements. The employee has not met his or her burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.7
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such a causal relationship.8 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. This medical opinion must include an accurate history of the employee’s
employment injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.9
ANALYSIS
Appellant must prove her employment, the time, place, and manner of injury, a resulting
personal injury, and that her injury arose in the performance of duty. In its September 30, 2016
decision, OWCP found that she did not establish that the incident occurred at the time, place, or
in the manner alleged. The Board finds, however, that the evidence of record is sufficient to
establish that the August 3, 2016 incident occurred, as alleged.10
Appellant alleged that on August 3, 2016, she fell down stairs when she was startled by a
dog while delivering mail. Her Form CA-1 explained that at 1:30 p.m., she was climbing steps
to deliver mail on the porch. As appellant turned to descend the stairs, she was startled by a dog,
causing her to lose her balance and fall. She reported soreness in her left ankle and right wrist.
By letter dated August 22, 2016, OWCP requested appellant respond to a development
questionnaire and provide more details pertaining to her injury. Appellant provided three
narrative statements following OWCP’s development letter describing in detail the
circumstances surrounding her injury. These three narrative statements, along with her Form
CA-1, show a consistent account of the alleged August 3, 2016 incident. Appellant has provided
details regarding the time and place of the alleged injury. She has also consistently related that
she fell down steps after being surprised by the homeowner’s dog. Appellant has explained that
she sought medical treatment on August 6, 2016 when her ankle pain continued to worsen. As
such, her statements do not contain inconsistencies that cast serious doubt on the validity of the
claim.11
7

Betty J. Smith, 54 ECAB 174 (2002).

8

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

9

James Mack, 43 ECAB 321 (1991).

10

R.M., Docket No. 12-1448 (issued December 4, 2012).

11

A.J., Docket No. 12-0548 (issued November 16, 2012).

4

Appellant responded to OWCP’s development questionnaire and further noted the dates
of treatment, her physicians, and corresponding addresses. While she complained of left ankle
and right wrist soreness on the date of injury, her subsequent statements indicate that her left
ankle pain worsened causing her to seek medical treatment on August 6, 2016. The subsequent
medical reports document treatment for the left ankle only. Contrary to the findings made in the
September 30, 2016 OWCP decision, appellant did specify the specific body part injured during
the August 3, 2016 employment incident. Thus, the Board finds that, given the above referenced
evidence, appellant has alleged with specificity that the incident occurred at the time, place, and
in the manner alleged.12
As there is no dispute that appellant fell down the stairs while delivering mail on
August 3, 2016, the Board finds that the first component of fact of injury, the claimed incident,
occurred as alleged.13 Given that she has established that the August 3, 2016 employment
incident occurred as alleged, the question becomes whether this incident caused her an injury.
As OWCP found that appellant did not establish fact of injury, it did not analyze or develop the
medical evidence.14 Thus, the Board will set aside OWCP’s September 30, 2016 decision and
remand the case for further action.15 After further development as deemed necessary, OWCP
shall issue a de novo final decision on appellant’s traumatic injury claim.
CONCLUSION
The Board finds that the record establishes that the August 3, 2016 employment incident
occurred as alleged, but the case is not in posture with regard to the medical evidence. On
remand, OWCP will consider the medical evidence and issue a de novo decision.

12

See Willie J. Clements, 43 ECAB 244 (1991).

13

James R. Flint, Docket No. 05-0587 (issued June 10, 2005).

14

R.W., Docket No. 11-0362 (issued October 24, 2011).

15

T.F., Docket No. 12-0439 (issued August 20, 2012).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decision dated September 30, 2016 is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: May 24, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

